DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/21 has been entered.
Status of Claims
Due to communications filed 11/17/21, the following is a non-final office action. Claims 4 and 12- 20 are cancelled. Claims 1-3, 5-11, and 21-30 are pending in this application and are rejected as follows. Prosecution has been re-opened. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1-3, 5-7, 21, 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 9082103 B2), and further in view of Haga et al, (US 10328874), and further in view of Herz (US 20150346722 A1). 

As per claim 1, Breed discloses:
identifying, by a device comprising a processor, via a sensor, a cargo in a vehicle, wherein the cargo comprises a hazardous material, ([0290] Chemical sensors 491 based on surface acoustic wave (SAW) or other technology can in many cases be designed to sense the presence of certain vapors in the atmosphere and can do so at very low power. A properly designed SAW or equivalent sensing device, for example, can measure acceleration, angular rate, strain, temperature, pressure, carbon dioxide concentration, humidity, hydrocarbon concentration, and the presence or concentration of many other chemicals. …With additional research, SAW or similar devices can also be designed or augmented to sense the presence of radioactive materials, and perhaps some biological materials such as smallpox or anthrax…Thus, although heretofore not appreciated, SAW or equivalent based systems can monitor a great many dangerous and hazardous materials that may be either legally or illegally occupying space within a container, for example. In particular, the existence of spills or leakages from the cargo can be detected in time to perhaps save damage to other cargo either within the container or in an adjacent container; (329) Using RFID tags and a simple interrogator mounted on the ceiling of the container perhaps near the entrance, enables monitoring of parts that are taken in or are removed from the container and associated with the location of container. By this method, pilferage of valuable or dangerous cargo can at least be tracked.);

determining, by the device, whether the cargo is in compliance [with the rule] based on comparing sensory information from the sensor about the first cargo [and the rule information], (Brief Summary Text - BSTX (19): Another method for monitoring assets in accordance with the invention includes providing on each asset, an onboard sensor system that obtains data about presence of contents in an interior of the asset, and a communication system coupled to the sensor system and configured to link to a communications network encompassing an area of travel of the container. The method also includes wirelessly transmitting from each asset, using the communication system when linked to the communications network, the contents-presence data, receiving, at a data processing and storage facility, the contents- presence data that has been transmitted from the assets via the communication system of each of the assets, and receiving, at the data processing and storage facility, expected contents of each asset. Then, the expected contents of each asset are compared with the contents-presence data of the respective asset to determine any discrepancies); and

performing, by the device, an action in response to determining that the cargo is not in compliance [with the rule], wherein the action comprises generating a signal that causes operation of the vehicle to stop at a designated location, (Brief Summary Text - BSTX (19): and when a discrepancy is found to be present, the asset is intercepted and when a discrepancy is found not to be present, continued travel of the asset is permitted).

Breed does not disclose determining, by the device, rule information indicative of a rule governing the cargo/whether the cargo is in compliance with the rule based on comparing sensory information from the sensor.
However, Haga et al discloses:
Claim 1. (Of Haga): An anomaly handling method used in one or a plurality of electronic control units (ECUs) installed in one vehicle, the anomaly handling method comprising: receiving an anomaly detection notification…obtaining a location of the one vehicle; determining whether a distance between the location of the other vehicle and the location of the one vehicle is within a predetermined range or not; when the distance is within the predetermined range, changing the level information by referring to level change condition in which a plurality of rules to change level information is defined, each of the plurality of rules corresponding to each of predetermined distance ranges between the other vehicle and the one vehicle, and transmitting changed anomaly detection information to other vehicle; and when the distance is not within the predetermined range, not transmitting the received anomaly detection information to the other vehicle, wherein the plurality of rules includes (i) a first rule indicating that a current level included in the level information is maintained when the distance is shorter than a first predetermined distance, (ii) a second rule indicating that the current level is decremented by one level when the distance is longer than or equal to the first predetermined distance and shorter than a second predetermined distance, and (iii) a third rule indicating that the current level is decremented by two levels when the distance is longer than or equal to the second predetermined distance and shorter than a third predetermined distance).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Haga et al in the systems of Breed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 2, 26, Breed discloses:

wherein the rule information is associated with a policy specifying an illegality associated with the cargo, (Description Paragraph - DETX (296): The wakeup sensor 495 initiates the interior sensor system 481 to perform the analysis of the contents in the interior of the container, e.g., send waves into the interior, receive waves and then process the received waves. If motion in the interior of the container is not detected at 496, then the interior sensor system 481 may be designed to continue to monitor the interior of the container, for example, by periodically re-sending waves into the interior of the container. If motion is detected at 496, then a signal is sent at 497 to a monitoring facility via the communication system 485 and which includes the location of the container 480 obtained from the location determining system 486 or by the ID for a permanently fixed container or other asset, structure or storage facility. In this manner, if the motion is determined to deviate from the expected handling of the container 480, appropriate law enforcement personnel can be summoned to investigate).

As per claims 3, 27, Breed discloses: wherein the action further comprises transmitting an alert signal to an agency device, (Description Paragraph - DETX (296): The wakeup sensor 495 initiates the interior sensor system 481 to perform the analysis of the contents in the interior of the container, e.g., send waves into the interior, receive waves and then process the received waves. If motion in the interior of the container is not detected at 496, then the interior sensor system 481 may be designed to continue to monitor the interior of the container, for example, by periodically re-sending waves into the interior of the container. If motion is detected at 496, then a signal is sent at 497 toa monitoring facility via the communication system 485 and which includes the location of the container 480 obtained from the location determining system 486 or by the ID for a permanently fixed container or other asset, structure or storage facility. In this manner, if the motion is determined to deviate from the expected handling of the container 480, appropriate law enforcement personnel can be summoned to investigate).

As per claim 5, Breed discloses:

wherein the vehicle comprises an autonomous vehicle, (Description Paragraph - DETX (121): The inventor has represented that SAW gyroscopes of the type described in capability of achieving accuracies approaching about 3 degrees per hour. This high accuracy permits use of such gyroscopes in an inertial measuring unit (IMU) that can be used with accurate vehicle navigation systems and autonomous vehicle control based on differential GPS corrections.).

As per claim 6, Breed discloses:

wherein the autonomous vehicle comprises a train, (Description Paragraph - DETX (327): When sensors are placed on each cargo item 498, the sensors are coupled to the communication system 485 and the location determining system 486 using wires or wirelessly or a combination of both. If needed, a peer-to-peer and/or a mesh network can be integrated into the asset, i.e., the frame thereof, to enable all sensors on cargo items 498 arranged in the interior of the asset to communicate with the communication system 485. This would most likely be applicable for large ships, trains and airplanes.).

As per claim 7, Breed discloses:

wherein the autonomous vehicle comprises an airplane, (Description Paragraph - DETX (327): When sensors are placed on each cargo item 498, the sensors are coupled to the communication system 485 and the location determining system 486 using wires or wirelessly or a combination of both. If needed, a peer-to-peer and/or a mesh network can be integrated into the asset, i.e., the frame thereof, to enable all sensors on cargo items 498 arranged in the interior of the asset to communicate with the communication system 485. This would most likely be applicable for large ships, trains and airplanes). 

As per claim 21, Breed discloses:

wherein the agency device is associated with an identity of a law enforcement agency based on determining compliance [with the rule], (Description Paragraph - DETX (296): The wakeup sensor 495 initiates the interior sensor system 481 to perform the analysis of the contents in the interior of the container, e.g., send waves into the interior, receive waves and then process the received waves. If motion in the interior of the container is not detected at 496, then the interior sensor system 481 may be designed to continue to monitor the interior of the container, for example, by periodically re-sending waves into the interior of the container. If motion is detected at 496, then a signal is sent at 497 to a monitoring facility via the communication system 485 and which includes the location of the container 480 obtained from the location determining system 486 or by the ID for a permanently fixed container or other asset, structure or storage facility. In this manner, if the motion is determined to deviate from the expected handling of the container 480, appropriate law enforcement personnel can be summoned to investigate).

As per claim 25, this claim recites features similar to those disclosed above in the rejection of independent claim 1, and is therefore rejected for similar reasons.

As per claim 28, Breed discloses:

wherein the vehicle comprises a smart vehicle, ((Description Paragraph - DETX (121): The inventor has represented that SAW gyroscopes of the type described in WO 00/79217A2 have the capability of achieving accuracies approaching about 3 degrees per hour. This high accuracy permits use of such gyroscopes in an inertial measuring unit (IMU) that can be used with accurate vehicle navigation systems and autonomous vehicle control based on differential GPS corrections.).

As per claim 29, this claim recites features similar to those disclosed above in the rejection of independent claim 1, and is therefore rejected for similar reasons.

As per claim 30, Breed discloses:

wherein the vehicle is an autonomous vehicle, ((121) The inventor has represented that SAW gyroscopes of the type described in WO 00/79217A2 have the capability of achieving accuracies approaching about 3 degrees per hour. This high accuracy permits use of such gyroscopes in an inertial measuring unit (IMU) that can be used with accurate vehicle navigation systems and autonomous vehicle control based on differential GPS corrections.)

Claims 8-11, 22-24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 9082103 B2), and further in view of Haga et al (US 10328874), and further in view of Herz (US 20150346722 A1), and further in view of Breed et al (US 20060208169 Al).

As per claim 8, Breed does not disclose the following, however, Breed et al discloses: further comprising: performing, by the device, an authentication to validate accuracy of the sensory information about the cargo, ([2709] An identification number can accompany each transmission from each tire sensor and can also be used to validate that the transmitting sensor is in fact located on the subject vehicle. In traffic situations, it is possible to obtain a signal from the tire of an adjacent vehicle. This would immediately show up as a return from more than five vehicle tires and the system would recognize that a fault had occurred. The sixth return can be easily eliminated, however, since it could contain an identification number that is different from those that have heretofore been returned frequently to the vehicle system or based on a comparison of the signals sensed by the different antennas. Thus, when the vehicle tire is changed or tires are rotated, the system will validate a particular return signal as originating from the tire-monitoring sensor located on the subject vehicle.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Breed et al in the systems of Breed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, Breed discloses:

generating, by the device, inspection information based on the sensor performing an inspection of the cargo in the vehicle at defined time periods, (Description Paragraph - DETX (332): The pertinent information relative to a container can be stored on a tag that is associated and physically connected to the container. This tag may be of the type that can be interrogated remotely to retrieve its contents. Such a tag, for example, could contain information as to when and where the container was most recently opened and the contents of the container. Thus, as containers enter a port, their tags can each be interrogated to determine their expected contents and also to give a warning for those containers that should be inspected more thoroughly. In most cases, the tag information will not reside on the container but in fact will be on a computer file accessible by those who have an authorization to interrogate the file. Thus, the container need only have a unique identification number that cannot easily be destroyed, changed or otherwise tampered with. These can be visual and painted on the outside of the container or an RFID, barcode or other object identification system can be used. Again, the tags can be based on passive SAW technology to give greater range or could contain a battery or ultracapacitor for even greater range. The tag can be in a sleep mode until receiving a wakeup call to further conserve battery power.).

As per claim 10, Breed does not disclose the following, however, Breed et al discloses: wherein the action further comprises transmitting a notification to a manufacturer of a component of the vehicle regarding a state of the component, ([2643] In FIG. 137, a schematic of a vehicle with several components and several sensors is shown in their approximate locations on a vehicle along with a total vehicle diagnostic system in accordance with the invention utilizing a diagnostic module in accordance with the invention. A flow diagram of information passing from the various sensors shown in FIG. 137 onto the vehicle data bus and thereby into the diagnostic device in accordance with the invention is shown in FIG. 138 along with outputs to a display for notifying the driver and to the vehicle cellular phone, or other communication device, for notifying the dealer, vehicle manufacturer or other entity concerned with the failure of a component in the vehicle. If the vehicle is operating on a smart highway, for example, the pending component failure information may also be communicated to a highway control system and/or to other vehicles in the vicinity so that an orderly exiting of the vehicle from the smart highway can be facilitated. FIG. 138 also contains the names of the sensors shown numbered on FIG. 137.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Breed et al in the systems of Breed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, Breed does not disclose the following, however, Breed et al discloses:

performing, by the device, a predictive analysis to generate a recommendation for update of the rule information indicative of the first rule and based on the sensory information, ([2393] The system generally used in the instant invention, therefore, for the determination of the presence of a rear facing child seat, an occupant, or an empty seat is the artificial neural network or a neural-fuzzy system. In this case, the network operates on the returned signals from a CCD or CMOS array as sensed by transducers 49, 50, 51 and 54 in FIG. 8D, for example. For the case of the front passenger seat, for example, through a training session, the system is taught to differentiate between the three cases. This is done by conducting a large number of experiments where available child seats are placed in numerous positions and orientations on the front passenger seat of the vehicle.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Breed et al in the systems of Breed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 22, Breed discloses:

transmitting, by the device via a network device of a network, the inspection information to a data store located remote from the sensor, (Description Paragraph - DETX (332): The pertinent information relative to a container can be stored ona tag that is associated and physically connected to the container. This tag may be of the type that can be interrogated remotely to retrieve its contents. Such a tag, for example, could contain information as to when and where the container was most recently opened and the contents of the container. Thus, as containers enter a port, their tags can each be interrogated to determine their expected contents and also to give a warning for those containers that should be inspected more thoroughly. In most cases, the tag information will not reside on the container but in fact will be on a computer file accessible by those who have an authorization to interrogate the file. Thus, the container need only have a unique identification number that cannot easily be destroyed, changed or otherwise tampered with. These can be visual and painted on the outside of the container or an RFID, barcode or other object identification system can be used. Again, the tags can be based on passive SAW technology to give greater range or could contain a battery or ultracapacitor for even greater range. The tag can be in a sleep mode until receiving a wakeup call to further conserve battery power.).

As per claim 23, Breed discloses:

facilitating, by the device, populating the data store with the inspection information, (Description Paragraph - DETX (332): The pertinent information relative to a container can be stored on a tag that is associated and physically connected to the container. This tag may be of the type that can be interrogated remotely to retrieve its contents. Such a tag, for example, could contain information as to when and where the container was most recently opened and the contents of the container. Thus, as containers enter a port, their tags can each be interrogated to determine their expected contents and also to give a warning for those containers that should be inspected more thoroughly. In most cases, the tag information will not reside on the container but in fact will be on a computer file accessible by those who have an authorization to interrogate the file. Thus, the container need only have a unique identification number that cannot easily be destroyed, changed or otherwise tampered with. These can be visual and painted on the outside of the container or an RFID, barcode or other object identification system can be used. Again, the tags can be based on passive SAW technology to give greater range or could contain a battery or ultracapacitor for even greater range. The tag can be in a sleep mode until receiving a wakeup call to further conserve battery power.).

As per claim 24, Breed discloses:

providing, by the device, the recommendation to a compliance device configured to store the rule information for an associated update of the rule information.

Breed et al discloses ([2394] Once the network is determined, it is possible to examine the result to determine, from the algorithm created by the neural network software, the rules that were finally arrived at by the trial and error training technique. In that case, the rules can then be programmed into a microprocessor. Alternately, a neural computer can be used to implement the neural network directly. In either case, the implementation can be carried out by those skilled in the art of pattern recognition using neural networks. If a microprocessor is used, a memory device is also required to store the data from the analog to digital converters which digitize the data from the receiving transducers. On the other hand, if a neural network computer is used, the analog signal can be fed directly from the transducers to the neural network input nodes and an intermediate memory is not required. Memory of some type is needed to store the computer programs in the case of the microprocessor system and if the neural computer is used for more than one task, a memory is needed to store the network specific values associated with each task.). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Breed et al in the systems of Breed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Prior Art Cited But Not Used
The following is prior art that is related to the present invention, but not used in the rejection: HARAYAMA (US 20160334238 Al) Droz ET AL US 20140236414 A111 [ Pringle ET AL US 20130179383 A1 Haran US 20110287721 Al Taguchi US 20090271084 JIANG(CN 104129377) Wahler et al (US 20150319248 A1)

Response to Arguments
Applicant's arguments filed 7/2/21 have been fully considered but they are not persuasive.
Applicant argues that Office Action admits that neither Breed nor Haga, alone nor in combination, teach, disclose or suggest the elements of claims 1-3, 5-7, 2] and 25-36, and that Herz fails to cure these deficiencies, alone ar in combination with the other cited references. Applicant specifically argues that:

“Herz may disclose a virtual and augmented reality cockpit and operational contral system including an architecture for a multimodal, multiplatform switching unmanned vehicle (UV), Herz may also disclose that the UVs may be aerial, ground, surface water, underwater and/or hybrid UVs, and Herz may disclose that a unique code is associated with each LIV that represents type of UV land, air, surface water, or submersible UV, However, none of the cited references, alane or in combination, teach, disclose or suggest the elements recited as “determining ... cube information indicative of a first rule gsaverning 4 first cargo in a first vehicle and a second rule governing a second cargo in a second vehicle, wherein the rule information comprises information for at least three types of vehicles, the three tynes of vehicles being” However, Examiner respectfully disagrees. Upon re-evaluation of the Herz reference, Examiner has found that although Herz discloses unique codes associated with each UV that represents type of UV land, air, surface water..., Herz also discloses that configuration may be...based on VARC to UV Pairing, and rules are set based on how the UV responds to...VARC 101 controls according to configuration settings. In this case, examiner interprets that since rules are based on virtual augmented reality cockpit (VARC) controls according to configuration settings, it is suggested that the unique codes associated with each type of UV are also associated with these rules since the configuration may be based on the pairing between the VARC and the UV, where pairing obviously involves the ID of the UV. (See Herz: TABLE-US-00003 TABLE 2: Each PARDE type may have its own VARC 101 centric settings and constraints. Unmanned Vehicle Each event will have UVs uniquely identified in the OCS 103. There will (UV) 102 Type be a unique code associated to each UV that represent type of UV land, air, surface water, or submersible UV Type and specific to the individual UV...Configuration may be manual or automatic based on VARC to UV Pairing...Sets the rules and protocols for and/or RDCP 106 how the UV 102 responds to RDP and/or RDCP controls according to Profile Pairing configuration settings...Sets the rules and protocols for 102 Pairing how the UV 102 responds to VARC 101 controls according to configuration settings”).
Response to Arguments
Applicant's arguments filed 11/17/21 have been fully considered but they are not persuasive.
As per claims 1-3, 5-7, 21 and 25-30, Applicant argues that the Examiners Office Action should be withdrawn because Breed ‘103, Haga et al., and Herz et al, and Kasezawa et al., alone or in combination, do not disclose, teach or suggest each and every element of the subject claims.  Specifically, Applicant argues that the cited sections of Breed ‘103, Haga, Hertz et al do not disclose “identifying by a device comprising a processor, via a sensor, a cargo in a vehicle, wherein the cargo comprises a hazardous material; determining by the device, rule information indicative of a rule governing the cargo; generation, by the device a route for the vehicle based on the rule information…the action comprises generating a signal that causes operation of the vehicle tos stop at a designated location”.

With respect to the following limitation:  “identifying by a device comprising a processor, via a sensor, a cargo in a vehicle, wherein the cargo comprises a hazardous material”

As per claims 8-11 and 22-24, these claims depend from independent claims 1 or 25 and are still rejected for similar reasons.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application maybe obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
December 1, 2021
/AKIBA K ROBINSON/
Primary Examiner, Art Unit 3628